Citation Nr: 0828910	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  06-03 546A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1951 
to January 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in St. 
Petersburg, Florida denied service connection for bilateral 
hearing loss.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).  The claim is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.  

At the personal hearing conducted before the undersigned 
Veterans Law Judge at the RO in July 2008, the veteran raised 
the issue of entitlement to service connection for tinnitus.  
Hearing transcript (T.) at 4, 6.  This claim is not 
inextricably intertwined with the current appeal and is, 
therefore, referred to the agency of original jurisdiction 
for appropriate action.  


REMAND

The veteran contends that he was exposed to acoustic trauma 
as a result of his in-service responsibilities as a heavy 
weapons instructor.  In particular, he maintains that, for 
17 years without ear protection, he trained soldiers on the 
use of the following types of weaponry:  M1 rifle, Carbiane, 
Bazooka, 30 caliber machine gun, 50 caliber machine gun, 
mortar rounds, live-hand grenades, and dynamite.  He denies 
any post-service noise exposure and asserts that his 
in-service exposure to acoustic trauma alone led to his 
subsequent development of bilateral hearing loss.  See, e.g., 
T. at 3-4, 6-8.  

The National Personnel Records Center (NPRC) determined, in 
May 2004, that the veteran's service treatment records are 
"fire-related" and, thus, not available.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in such circumstances, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005) & O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

Initially, the Board notes that, throughout the current 
appeal, the veteran has consistently maintained that he was 
never treated, or evaluated, for hearing impairment during 
his active military duty.  In fact, at the recent personal 
hearing, he testified that he was not accorded audiological 
testing at separation.  T. at 6.  He notes that he did not 
complain of hearing impairment at any time during his active 
military duty.  

Importantly, however, in a July 2004 statement, a fellow 
serviceman described their unit as "a heavy weapons training 
unit" where military personnel were taught how to use the M1 
rifle, 30 caliber machine gun, 50 caliber machine gun, 
45 caliber pistol, 60 mm-81 mm-4.2 mm mortars, 75 and 125 mm 
recoilless rifle, the Browning 30 caliber bar, the hand 
grenade Bazooka, and 45 caliber Grease gun.  According to 
this fellow serviceman, "[d]ay after day we were on the 
firing range firing these different weapons . . . before we 
had hearing protection."  

A DD Form 214, Report Of Separation From The Armed Forces Of 
The United States (DD 214) indicates that the veteran served 
in an infantry unit and that his most significant duty 
assignment involved military police responsibilities.  
Additional service personnel records included in the claims 
folder reflect the veteran's successful completion of 
infantry instructions training and a leader's course.  
Importantly, however, none of these documents provide a 
discussion of the veteran's specific purported in-service 
duties-including any heavy weapons training that he may have 
provided fellow servicemen.  Consequently, the Board 
concludes that a remand of the veteran's hearing loss claim 
is necessary to accord the RO, through the AMC, an 
opportunity to procure, and to associate with the claims 
folder, any additional service personnel records that may be 
available.  

Following audiological testing in June 2008, a private 
audiologist diagnosed bilateral mild sloping to profound 
sensorineural hearing loss.  Based on the veteran's reports 
of in-service noise exposure from artillery fire, the private 
audiologist concluded that "it is as likely as not that . . 
. [the veteran's] hearing loss was a result of noise exposure 
from his military experience."  Significantly, however, this 
medical professional did not have access to, and an 
opportunity to review, the veteran's claims folder-including 
the pertinent evidence contained therein.  

Previously, in August 2004, the veteran underwent 
audiological testing at a local VA medical facility for the 
purpose of determining whether hearing aids were warranted.  
At that time, he noted that his history was positive for 
noise exposure but did not specifically assert that such 
acoustic trauma occurred during service.  Significantly, 
however, the treating audiologist did not express an opinion 
as to the etiology of the veteran's bilateral hearing 
impairment.  

On remand, therefore, the veteran should be accorded a VA 
audiological evaluation that addresses the nature, extent, 
and etiology of his hearing impairment.  On examination, the 
examiner should have access to, and an opportunity to review, 
the veteran's claims folder in conjunction with the 
audiological evaluation.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2007); and McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's 
duty to assist veterans, pursuant to the VCAA, includes the 
duty to obtain a medical examination and/or opinion when 
necessary to make a decision on a claim).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:  

1.  All available, previously 
unobtained, service personnel records 
should be procured and associated with 
the veteran's claims folder.  If any 
such documents are not available, that 
fact should be noted in the claims 
file.  

2.  Thereafter, the veteran should be 
scheduled for a VA audiological 
examination to determine the nature, 
extent, and etiology of his bilateral 
hearing impairment.  The claims folder 
must be made available to the examiner 
in conjunction with the examination.  
All indicated studies, including 
audiological testing, should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

For any hearing loss disability 
diagnosed on examination, the examiner 
should express an opinion as to whether 
it is at least as likely as not, i.e., 
a 50 percent probability or greater, 
that such disorder had its clinical 
onset in service or is otherwise 
related to active service.  Complete 
rationale should be given for all 
opinions reached.  

3.  Following the completion of the 
above, the issue of entitlement to 
service connection for bilateral 
hearing loss should be re-adjudicated.  
If the decision remains in any way 
adverse to the veteran, he should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2007).  The veteran has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


